Filed 6/21/22 In re A.M. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re A.M. et al., Persons Coming                             B316989
Under Juvenile Court Law.
_______________________________                               (Los Angeles County Super.
                                                               Ct. No. 19CCJP04392A–B)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

D.S. et al.,

         Defendants and Appellants.

     APPEAL from orders of the Superior Court of Los Angeles
County, Tara Newman, Judge. Conditionally reversed and
remanded with directions.
     Patricia K. Saucier, under appointment by the Court of
Appeal, for Defendant and Appellant D.S.
      John L. Dodd, under appointment by the Court of Appeal,
for Defendant and Appellant E.V.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, Sally Son, Deputy County Counsel, for
Plaintiff and Respondent.

             _____________________________________

       Mother D.S. and father E.V. appeal from an order
terminating their parental rights over their child A.V. pursuant
to Welfare and Institutions Code section 366.26. Mother also
appeals from an order terminating her parental rights over her
child A.M. Both parents contend that the termination orders
should be conditionally reversed and remanded for compliance
with the inquiry and notice requirements of the Indian Child
Welfare Act of 1978 (ICWA; 25 U.S.C. § 1901 et seq.) and related
California statutes (Welf. & Inst. Code, § 224 et seq.). No
interested party filed a respondent’s brief; instead, counsel for the
parents, minors, and the Los Angeles County Department of
Children and Family Services filed a joint application and
stipulation for conditional reversal and remand to the juvenile
court for compliance with ICWA and the issuance of an
immediate remand.
       This case involves reversible error because the parties
agree, and we concur, there was noncompliance with the inquiry
requirements of ICWA and related California provisions. (In re
H.V. (2022) 75 Cal.App.5th 433, 438; In re Charles W. (2021) 66
Cal.App.5th 483, 489.) And, after reviewing the entire record, we
find that the statutory requirements set forth at Code of Civil
Procedure section 128, subdivision (a)(8) for a stipulated reversal




                                 2
have been satisfied here. (In re Rashad H. (2000) 78 Cal.App.4th
376, 379–382.)

                           DISPOSITION
       The juvenile court’s November 24, 2021, orders terminating
parental rights under Welfare and Institutions Code section
366.26 are conditionally reversed and remanded for the sole
purpose of compliance with ICWA and related state statutes. On
remand, the court shall proceed as follows:
       1.    The court shall order the Department to make initial
inquiry of the parents and available extended maternal and
paternal extended family members regarding whether the
children are or may be Indian children;
       2.    The court shall further order the Department to
document its inquiry efforts and provide the court with a report
of the results of those efforts;
       3.    At a noticed hearing with counsel for the parents, the
court shall determine whether further inquiry and/or notice is
required and make findings consistent with ICWA;
       4.    If the court determines ICWA does not apply, it shall
reinstate the orders terminating parental rights. If the court
determines ICWA does apply because a child qualifies as an




                                 3
Indian child as defined by ICWA, the court shall proceed in
accordance with ICWA.

     The remittitur shall issue forthwith.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                                4